COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  KRISTOPHER BLACK,                              No. 08-19-00259-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                              390th District Court
                                     §
  THE STATE OF TEXAS,                           of Travis County, Texas
                                     §
                  State.                       (TC# D-1-DC-18-206551)
                                     §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until April 11, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Margaret Moore, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before April 11, 2020.

       IT IS SO ORDERED this 12th day of March, 2020.

                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.